Judgment of County Court reversed and judgment of City. Court affirmed, with costs in this court and in County Court to the appellant, on the ground that the act of the plaintiff in returning to the vendee the sum of $500 previously deposited by the vendee with the plaintiff was not a violation of the contract between the plaintiff and defendant, inasmuch as the defendant, having failed to carry out the contract, became obligated thereby to return such deposit to the vendee. All concur. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.